Citation Nr: 0832983	
Decision Date: 09/25/08    Archive Date: 09/30/08

DOCKET NO.  03-15 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected post-traumatic stress 
disorder (PTSD), prior to November 13, 2003.

2.  Entitlement to a disability rating in excess of 50 
percent for service-connected PTSD, from November 13, 2003.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1969 to 
February 1972 and from May 1975 to April 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied the benefits sought on 
appeal.

The Board issued a decision in October 2006, increasing the 
veteran's initial disability rating of 10 percent to 50 
percent prior to November 13, 2003 and continued the 50 
percent disability rating from November 13, 2003.

The veteran appealed this decision to the United States Court 
of Appeals for Veterans Claims (Court). On April 14, 2007, 
the Court remanded the veteran's case to the Board.


FINDING OF FACT

The veteran died in May 2008.


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim. 38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).






REASONS AND BASES FOR FINDING AND CONCLUSION


Unfortunately, the veteran died during the pendency of the 
appeal. As a matter of law, veterans' claims do not survive 
their deaths. Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994). 
Therefore, the veteran's appeal on the merits has become moot 
by virtue of his death and must be dismissed for lack of 
jurisdiction. See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran. 38 C.F.R. § 
20.1106 (2007).


ORDER


The appeal is dismissed.


____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


